DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination after RCE filed 12/07/2021. 
The status of the Claims is as follows:
Claims 19 - 21 have been cancelled; 
Claims 14-17 have been withdrawn;
Claims 1 and 18 have been amended;
Claims 1-13 and 18 are pending and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 was filed after the mailing date of the Application on 12/21/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green (US 20090008424).

Regarding Claim 1 Green teaches a surgical stapler (10) for stapling the tissue of a patient, comprising: 
a handle (12); 
a shaft (14) extending from said handle; 
a plurality of staple clusters (128), wherein each said staple cluster comprises a plurality of connected staples (Fig. 7) and wherein said plurality of staple clusters comprises a staged staple cluster; (par 61)
an end effector (16), comprising: 
a tissue compression surface (19); and 
an anvil (34) comprising staple forming pockets (151); 
a staple cluster feeding system, comprising: 
a pusher (139) configured to advance said staged staple cluster (128) into said end effector (16); 
a divider (105) configured to separate the staples within a single said staged staple cluster into a plurality of divided staple clusters; where the Examiner has interpreted the single staple separated from the cluster by the divider as the claimed divided staple cluster and 

a staple firing system (26) configured to deploy said divided staple clusters during a single staple firing stroke. (par 48)

Regarding Claim 2 Green teaches the invention as described above. Green further teaches the staples of each said staple cluster are releasably held together by an adhesive. (par 63)

Regarding Claim 3 Green teaches the invention as described above. Green further teaches a cutting member (132) configured to cut the patient tissue. (par 61)

Claim 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kostrzewski (US 20130092719).

Regarding Claim 18 Kostrzewski teaches a surgical stapler for stapling the tissue of a patient, comprising: 
a handle (12); 
a shaft (18) extending from said handle (12); 
a plurality of staples (S); 
an end effector (500), comprising: 
a tissue compression surface (570); and 
a tissue cutting knife (593d) 
an anvil (506) comprising staple forming pockets  (513); 
a staple cluster feeding system (530) comprising a divider (544), wherein said staple cluster feeding system is configured to: 
advance a quantity of said staples (S) into said end effector; 

align said first cluster of staples with a first cluster of forming pockets (513 left) of said staple forming pockets (513) position on said first side of said tissue cutting knife (593d) and said second cluster of staples with a second cluster of forming pockets (513 right) of said staple forming pockets (513) positioned on said second side of said tissue cutting knife (593d); (par 123) and 
a staple firing system configured to deploy said first cluster of staples and said second cluster of staples during a single staple firing motion. (par 124)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20090008424) in view of Balbierz et al. (US 20100116867; Balbierz).

Regarding Claim 4 Green teaches the invention as described above. Green further teaches each said staple cluster comprises six staples (par 62), and wherein said divider (105) is configured to split each said staple cluster (par 61-68)

However Green does not expressly teach a divider that splits each cluster into a first group of three staples on a first side of said cutting member and a second group of three staples on a second side of said cutting member. 

Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and divider that splits each cluster into a first group of staples on a first side of said cutting member (35) and a second group of staples on a second side of a cutting member (35) where Balbierz teaches that any number of staple groups can be driven together or separately (par 46-49) for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. (par 4)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the surgical stapler of Green to include a divider that separates varying groups of staples from a cluster of staples as taught by Balbierz since par 4 and 46-49 of Balbierz suggests that such a modification provides versatility in the surgical stapler for the purposes of 

Regarding Claim 5 Green teaches the invention as described above. Green further teaches each said staple cluster comprises eight staples (par 62), and wherein said divider (105) is configured to split each said staple cluster (par 61-68)

However Green does not expressly teach a divider that splits each said staple cluster into a first group of four staples on a first side of said cutting member and a second group of four staples on a second side of said cutting member.

Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and divider that splits each cluster into a first group of staples on a first side of said cutting member (35) and a second group of staples on a second side of a cutting member (35) where Balbierz teaches that any number of staple groups can be driven together or separately (par 46-49) for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. (par 4)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the surgical stapler of Green to include a divider that separates varying groups of staples from a cluster of staples as taught by Balbierz since par 4 and 46-49 of Balbierz suggests that such a modification provides versatility in the surgical stapler for the purposes of 

Regarding Claim 6 Green teaches the invention as described above. Green further teaches each said staple cluster comprises four staples (par 62), and wherein said divider (105) is configured to split each said staple cluster (par 61-68)

However Green does not expressly teach a divider that splits each said staple cluster comprises four staples, and wherein said divider is configured to split each said staple cluster into a first group of two staples on a first side of said cutting member and a second group of two staples on a second side of said cutting member.

Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and divider that splits each cluster into a first group of staples on a first side of said cutting member (35) and a second group of staples on a second side of a cutting member (35) where Balbierz teaches that any number of staple groups can be driven together or separately (par 46-49) for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. (par 4)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the surgical stapler of Green to include a divider that separates varying groups of staples from a cluster of staples as taught by Balbierz since par 4 and 46-49 of Balbierz suggests that such a modification provides versatility in the surgical stapler for the purposes of . 

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20090008424) in view of Widenhouse et al. (US 20140205637; Widenhouse).

Regarding Claim 7 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach wherein said first staple cluster is comprised of first staples having a first size, and wherein said second staple cluster is comprised of second staples having a second size which is different than said first size. 

Widenhouse teaches a surgical stapler that includes staples of varying sizes (par 616, 730) located in different staple clusters (staple rows par 730) providing varying clamping pressure for varying tissue thickness for the purposes of capturing thicker tissue with certain staples while thinner tissue may be captured with certain other staples. (par 616, 730-732)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the staples of Green to include staples of varying sizes as taught by Widenhouse since par 616, 730-732 of Widenhouse suggests that such a modification provides varying clamping pressure for varying tissue thickness for the purposes of capturing thicker tissue with certain staples while thinner tissue may be captured with certain other staples. 

Claim 8 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach wherein said first staples are shorter than said second staples.

Widenhouse teaches a surgical stapler that includes staples of varying sizes (par 616, 730) located in different staple clusters (staple rows par 730) providing varying clamping pressure for varying tissue thickness for the purposes of capturing thicker tissue with certain staples while thinner tissue may be captured with certain other staples. (par 616, 730-732)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the staples of Green to include staples of varying sizes as taught by Widenhouse since par 616, 730-732 of Widenhouse suggests that such a modification provides varying clamping pressure for varying tissue thickness for the purposes of capturing thicker tissue with certain staples while thinner tissue may be captured with certain other staples. 

Regarding Claim 11 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach said second staples are wider than said first staples.

Widenhouse teaches a surgical stapler that includes staples of varying sizes (par 616, 730) located in different staple clusters (staple rows par 730) providing varying clamping pressure for 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the staples of Green to include staples of varying sizes as taught by Widenhouse since par 616, 730-732 of Widenhouse suggests that such a modification provides varying clamping pressure for varying tissue thickness for the purposes of capturing thicker tissue with certain staples while thinner tissue may be captured with certain other staples. 

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20090008424) in view of Widenhouse (US 20140205637) as applied to Claim 7 above and further in view of Balbierz (US 20100116867).

Regarding Claim 9 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach said first staple cluster is deployed before said second staple cluster.

Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and a firing system that deploys said first cluster before said second staple cluster (par 46-49) for the purposes of limiting the number of times the staple 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the surgical stapler of Green to deploy said first cluster before said second staple cluster as taught by Balbierz since par 4 and 46-49 of Balbierz suggests that such a modification provides versatility in the surgical stapler for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. 

Regarding Claim 10 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach said first staple cluster is deployed after said second staple cluster.
Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and a firing system that deploys said first staple cluster is deployed after said second staple cluster (par 46-49) for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. (par 4)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the surgical stapler of Green to deploy said first staple cluster is deployed 

Regarding Claim 12 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach said first staple cluster is deployed before said second staple cluster.

Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and a firing system that deploys said first cluster before said second staple cluster (par 46-49) for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. (par 4)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the surgical stapler of Green to deploy said first cluster before said second staple cluster as taught by Balbierz since par 4 and 46-49 of Balbierz suggests that such a modification provides versatility in the surgical stapler for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. 

Regarding Claim 13 Green teaches the invention as described above. Green further teaches said plurality of staple clusters comprises a first staple cluster (128 L; Fig. 7) and a second staple cluster (128 R; Fig. 7), (par 62) 

However Green does not expressly teach said first staple cluster is deployed after said second staple cluster.
Balbierz teaches a surgical stapler that includes a staple cluster feeding system, comprising: 
a pusher (53) configured to advance a said staple cluster (30a) into an end effector (10); 
a divider (54) configured to separate the staples within the staple cluster (30a) that has been advanced into said end effector (10); and a firing system that deploys said first staple cluster is deployed after said second staple cluster (par 46-49) for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. (par 4)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the surgical stapler of Green to deploy said first staple cluster is deployed after said second staple cluster as taught by Balbierz since par 4 and 46-49 of Balbierz suggests that such a modification provides versatility in the surgical stapler for the purposes of limiting the number of times the staple housing must be reloaded or equipped with a new cartridge during the course of a procedure. 

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.
Applicant’s Argument: Green does not teach a divider configured to separate the staples within the staple cluster and the guide configured to align the separated staples with the staple forming pockets. That is to say multiples staples of the same staple cluster are separated and deployed in a single staple firing stroke. 
Examiner’s Response: The independent Claim 1 requires a plurality of staple clusters, a divider to separate the staples within the staple cluster and a staple firing system to deploy said separated staples during a staple firing stroke. Green teaches a plurality of staple clusters (two staple cluster stacks 128) a divider (105) to separate the staples within the staple cluster (128) and a staple firing system (26) to deploy said separated staples during a sing staple firing stroke. (par 48) In the manner that the Applicant has claimed “the separated staples” limitation can be interpreted as individual staples. 

The claimed structural features of the staple cluster feeding system: dividers and guides, staple firing systems as well as multi-firing staple systems are known in the art. As such, the claims continue to be broad and are not distinguished over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Balbierz US 20100116867 multi-firing surgical stapler (Figs. 6-7c; 10a-12; 16-23c)
Kostrzewski US 9901341 multi-firing surgical stapler w/staples fired in clustered patterns (Figs. 32-33; 36-38; 42-44)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731